Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Detailed Action
This office action is responsive to communication filed on 05/14/2021. Claims 1-15, 17-20, and 23-24 have been examined.



Claims objection
Claims 2-11 line1 read "The computer system…..the system to…..". It is recommended to change this line to read ""The computer system…..the computer system to…..".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As per claim 1, it is unclear whether / how  "… a computer memory comprised of a data structure representing an interactivity data structure …." in line 3, since claim 1 lines 7-8 states "…. a computer memory comprised of program data that when executed by the computer system….". Claim 1 is rejected under 35 U.S.C. 112(b). Claims 2-11 are rejected under 35 U.S.C. 112(b) since these claims depend on claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Overman et al. (US20130297477A1) hereinafter Overman  in view of  Blythe et al. {FARM: Architecture for Distributed Agent-Based Social Simulations} (Applicant IDS).

As per claim 1.  A computer system comprised of at least one server operatively connected using a data network for operating (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 [a data network for operating] may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
a multi agent process simulation, comprising: comprising the multi-agent simulation (Overman, par0379 teaches the visualization and GUI tools may be supplied from a multi-agent simulator of neighbors or networks).
a computer memory comprised of a data structure representing an (Overman, par0068 teaches computer storage media [computer memory] includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures [data structure], program modules or other data.
processes comprising the simulation; (Overman, par0374 teaches a computer simulation 1832 may be a simulation 1890 and an agent based simulation 1830 may be a programmed model 1814 and may be a computer simulation 1832).
a computer memory comprised of program data (Overman, par0065 and par0068 teachesvarious instructions comprising “rules” and/or algorithms may be provided (e.g., on one or more server computers). For the purposes of this disclosure, a computer readable medium is a medium that stores computer data/instructions in machine readable form).
          Overman does not explicitly discloses interactivity data structure, said data structure comprised of data representing a set plurality of interactivity arcs, each said interactivity arcs encoding a communication connection between a corresponding pair set of agents; that when executed by the computer system causes the system  to automatically allocate the set of agent processes to the at least one servers by analyzing the interactivity data structure to determine an allocation that minimizes either the expected volume of data communication or the number of communication connections between the at least one allocated servers that is caused by communication along the interactivity arcs when the simulation is run.
          Blythe however discloses interactivity data structure, said data structure comprised of data representing a set plurality of interactivity arcs, each said interactivity arcs encoding a communication connection between a corresponding pair set of agents; (Blythe, Fig1, pg3 par04 - pg4 par06 teaches in Github simulation experiments, discussed in the following sections, we applied graph-based partitioning of agents between compute nodes based on empirical communication data…. Figure 1 shows the distributed architecture of FARM and how its components are allocated across multiple compute nodes. Each compute node runs a process, called DASH Worker, that runs a subset of agents and maintains a synchronized view [set plurality of interactivity arcs] of the part of the simulation environment that must be shared between nodes…. During a simulation, DASH agents can either affect each other directly, through peer-to-peer communication [communication connection between a corresponding pair set of agents], or indirectly through one altering some part of the shared state that the other perceives….. FARM distributes agents and environment resources (via communication
hubs) across multiple compute nodes [interactivity data structure]. Communication between agents
and shared resources of the environment can therefore be viewed as an agent to-
resource graph).
that when executed by the computer system causes the system  to automatically allocate the set of agent processes to the at least one servers by analyzing the interactivity data structure to determine an allocation that minimizes either the expected volume of data communication or the number of communication connections between the at least one allocated servers that is caused by communication along the interactivity arcs when the simulation is run. (Blythe, Fig1, pg4 par03 - pg6 par06 teaches Figure 1 shows the distributed architecture of FARM and how its components are allocated across multiple compute nodes [the system  to automatically allocate the set of agent processes]. Each compute node [server] runs a process, called DASH Worker, that runs a subset of agents and maintains a synchronized view of the part of the simulation environment that must be shared between nodes….The agent-to-resource graph is partitioned when agents are allocated to compute nodes. Cross-process communication in the simulation then corresponds to the case where two agents allocated to different compute nodes access the same resource. If information about expected agent communication is available, it
can be used to partition [analyzing the interactivity data structure] an agent-to-resource graph in a way that reduces this cross-process communication during simulations. Past communication history
between agents and the environment can be used to build an agent-to-resource
graph. Graph partitioning algorithms that reduce the total flow across edge cuts
can then be used to partition the agent-to-resource graph and find an efficient
allocation of agents to compute nodes [minimizes the number of communication connections between the at least one allocated servers that is caused by communication along the interactivity arcs when the simulation is run]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of interactivity data structure, said data structure comprised of data representing a set plurality of interactivity arcs, each said interactivity arcs encoding a communication connection between a corresponding pair set of agents; that when executed by the computer system causes the system  to automatically allocate the set of agent processes to the at least one servers by analyzing the interactivity data structure to 

As per claim 12.  A method executed by a computer system comprised of at least one server operatively connected using a data network for operating (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 [a data network for operating] may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
(Overman, par0379 teaches the visualization and GUI tools may be supplied from a multi-agent simulator of neighbors or networks).
a computer memory comprised of a data structure representing an (Overman, par0068 teaches computer storage media [computer memory] includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures [data structure], program modules or other data.
the method comprising: generating and storing in a computer memory the (Overman, par0389 teaches FIG. 35 shows in block diagram and chart form, as an example, a system and method 3500 for using a collaboration too, such as by licensing manager to manage intellectual property licensing….. The IPAA 3502 may also receive input from a business ontology 3514 and may generate a key and provide the generated key 3548 to an IP key registration process 3546, which may be conneaed to a database 3542 saving meeting information).
          Overman does not explicitly discloses interactivity data structure said interactivity data structure comprised of data representing a plurality of interactivity arcs, each said interactivity arcs encoding a communication connection between a corresponding pair of agents processes comprising the simulation: automatically allocating the set of agents to the at least one servers by automatically analyzing the interactivity data structure to determine an optimal allocation that minimizes either the expected volume of data communication or the number of communication connections between the at least one servers when the simulation is run.
 (Blythe, Fig1, pg3 par04 - pg4 par06 teaches in Github simulation experiments, discussed in the following sections, we applied graph-based partitioning of agents between compute nodes based on empirical communication data…. Figure 1 shows the distributed architecture of FARM and how its components are allocated across multiple compute nodes. Each compute node runs a process, called DASH Worker, that runs a subset of agents and maintains a synchronized view [set plurality of interactivity arcs] of the part of the simulation environment that must be shared between nodes…. During a simulation, DASH agents can either affect each other directly, through peer-to-peer communication [communication connection between a corresponding pair set of agents], or indirectly through one altering some part of the shared state that the other perceives….. FARM distributes agents and environment resources (via communication
hubs) across multiple compute nodes [interactivity data structure]. Communication between agents
and shared resources of the environment can therefore be viewed as an agent to-
resource graph).
automatically allocating the set of agents to the at least one servers by automatically analyzing the interactivity data structure to determine an optimal allocation that minimizes either the expected volume of data communication or the number of communication connections between the at least one servers when the simulation is (Blythe, Fig1, pg4 par03 - pg6 par06 teaches Figure 1 shows the distributed architecture of FARM and how its components are allocated across multiple compute nodes [the system  to automatically allocate the set of agent processes]. Each compute node [server] runs a process, called DASH Worker, that runs a subset of agents and maintains a synchronized view of the part of the simulation environment that must be shared between nodes….The agent-to-resource graph is partitioned when agents are allocated to compute nodes. Cross-process communication in the simulation then corresponds to the case where two agents allocated to different compute nodes access the same resource. If information about expected agent communication is available, it
can be used to partition [analyzing the interactivity data structure] an agent-to-resource graph in a way that reduces this cross-process communication during simulations. Past communication history
between agents and the environment can be used to build an agent-to-resource
graph. Graph partitioning algorithms that reduce the total flow across edge cuts
can then be used to partition the agent-to-resource graph and find an efficient
allocation of agents to compute nodes [minimizes the number of communication connections between the at least one allocated servers that is caused by communication along the interactivity arcs when the simulation is run]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of interactivity data structure said interactivity data structure comprised of data representing a plurality of interactivity arcs, each said interactivity arcs encoding a communication connection between a corresponding pair of agents processes 

As per claim 17.  Overman and Blythe disclose the method according to claim 12. 
          Overman does not explicitly discloses further comprising: determining at least one clique of agents represented by data comprising the interactivity data structure.
          Blythe however discloses further comprising: determining at least one clique of agents represented by data comprising the interactivity data structure. (Blythe, pg9 par01 teaches in FARM we utilized a k-way graph partitioning algorithms implemented in METIS [8,9]. METIS uses multilevel partitioning algorithms that reduce the size of the graph by collapsing vertices and edges, partition the smaller graph, and then uncoarsen it to construct a partition for the original graph. METIS utilizes novel algorithms developed by Karypis and Kumar [8, 9]. These algorithms allow parallel work on large graphs as well as multi-constraint partitioning).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: determining at least one clique of agents represented by data comprising the interactivity data structure, as taught by Blythe in the method of 

As per claim 18.  Overman and Blythe disclose the method according to claim 17. 
          Overman does not explicitly discloses further comprising: determining the at least one clique by selecting an agent represented by the interactivity data structure and recursively analyzing the interactivity arcs between the selected agent and its neighboring pair represented by the interactivity arc comprising the interactivity data structure.
          Blythe however discloses further comprising: determining the at least one clique by selecting an agent represented by the interactivity data structure and recursively analyzing the interactivity arcs between the selected agent and its neighboring pair represented by the interactivity arc comprising the interactivity data structure. (Blythe, pg8 par02-03, pg9 par01 teaches runtime decreases with the number of available computation nodes. How­ever, due to cross-process communication overhead, the runtime of trials with several compute nodes is always significantly higher (10-20 times) than the run­time of a trial running one just one node. In general, it is not always feasible to fit the whole simulation model and all its agents in one compute node. In FARM we utilized a k-way graph partitioning algorithms implemented in METIS [8,9]. METIS uses multilevel partitioning algorithms that reduce the size of the graph by collapsing vertices and edges, partition the smaller graph, and then uncoarsen it to construct a partition for the original graph. METIS utilizes novel algorithms developed by Karypis and Kumar [8, 9]. These algorithms allow parallel work on large graphs as well as multi-constraint partitioning).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: determining the at least one clique by selecting an agent represented by the interactivity data structure and recursively analyzing the interactivity arcs between the selected agent and its neighboring pair represented by the interactivity arc comprising the interactivity data structure, as taught by Blythe in the method of Overman, so in many domains, high-resolution agent-based simulations are usually run for efficiency on high-performance computers or clusters, see Blythe pg1 par01.

As per claim 19.  Overman and Blythe disclose the method according to claim 17. 
          Overman does not explicitly discloses further comprising determining the at least one clique of agents by running a convolution on an interactivity matrix representing the interactivity data structure with a predetermined kernel.
          Blythe however discloses further comprising determining the at least one clique of agents by running a convolution on an interactivity matrix representing the interactivity data structure with a predetermined kernel. (Blythe, pg8 par02-03, pg9 par01 teaches runtime decreases with the number of available computation nodes. How­ever, due to cross-process communication overhead, the runtime of trials with several compute nodes is always significantly higher (10-20 times) than the run­time of a trial running one just one node. In general, it is not always feasible to fit the whole simulation model and all its agents in one compute node. In FARM we utilized a k-way graph partitioning algorithms implemented in METIS [8,9]. METIS uses multilevel partitioning algorithms that reduce the size of the graph by collapsing vertices and edges, partition the smaller graph, and then uncoarsen it to construct a partition for the original graph. METIS utilizes novel algorithms developed by Karypis and Kumar [8, 9]. These algorithms allow parallel work on large graphs as well as multi-constraint partitioning).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising determining the at least one clique of agents by running a convolution on an interactivity matrix representing the interactivity data structure with a predetermined kernel, as taught by Blythe in the method of Overman, so in many domains, high-resolution agent-based simulations are usually run for efficiency on high-performance computers or clusters, see Blythe pg1 par01.


Claims 2 - 3, 6 - 8, 11, 13 - 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Overman  in view of  Blythe, and further in view of Hinton et al. (US20100274663A1) hereinafter Hinton.

As per claim 2.  Overman and Blythe disclose the computer system according to claim 1.
          Overman further discloses the at least one servers, in a single server (Overman, par0382 teaches also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman does not explicitly discloses of interactivity arcs is the lowest possible based on the possible allocation of all of the agents across, and allocate the agent processes corresponding to the determined subgraph.
          Blythe however discloses of interactivity arcs is the lowest possible based on the possible allocation of all of the agents across, and allocate the agent processes corresponding to the determined subgraph. (Blythe, Fig3, pg8 par02-03 teaches METIS user-to-repository graph partitioning algorithm allowed 3% load imbalance and was configured to minimize the number of edge cuts [interactivity arcs is the lowest possible based on the possible allocation of all of the agents across]. It is important to note that minimizing edge cuts[interactivity arcs] in user-to-repository graph is an approximation to minimizing the number of repositories shared between several partitions. Simulation runtime with different partitioning algorithms. In order to test results with fewer nodes, simplified agents have been used that can fit in 16 GB of RAM on a single machine. In more faithful experiments, a cluster of 18 nodes was used).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of of interactivity arcs is the lowest possible based on the possible allocation of all of the agents across, and allocate the agent processes corresponding to the determined subgraph, as taught by Blythe in the computer system of Overman, so in many domains, high-resolution agent-based simulations are usually run for efficiency on high-performance computers or clusters, see Blythe pg1 par01.

          Hinton however discloses where the program data further causes the system to automatically analyze the interactivity data structure in order to determine a subset of the plurality of agents, (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code, and under control of that execution to make decisions [automatically analyzes] regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes [interactivity data structure]. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements [in order to determine a subset of the plurality of agents]. Particularly, a first set of agents may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to represent respective portions of content 107).
by calculating the number. (Hinton, Par0121 teaches the parameter input function 8 provides input of the parameters of the agents for use in the multi-agent simulation in the suggestion generation stage 10, e.g. to define particular sites whose requirements must be met (for site agents), to define parameters of a chosen time intervals of a campaign course (for campaign agents), and/or to define a target audience (for user agents). Parameters may be input by a human operator of the optimizer 108, and/or their generation may involve some degree of calculation by the optimizer 108 either based on input from the operator of information automatically collected from the network).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where the program data further causes the system to automatically analyze the interactivity data structure in order to determine a subset of the plurality of agents, by calculating the number, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources , see Hinton par0002

As per claim 3.  Overman and Blythe disclose the computer system according to claim 1. 
          Overman does not explicitly discloses the plurality of interactivity arcs in order to identify an, where the number of interactivity arcs between, of interactivity arcs.
          Blythe however discloses the plurality of interactivity arcs in order to identify an , where the number of interactivity arcs between, number of interactivity arcs. (Blythe, Fig3, pg8 par02-03, pg9 par04 teaches METIS user-to-repository graph partitioning algorithm allowed 3% load imbalance and was configured to minimize the number of edge cuts. It is important to note that minimizing edge cuts[interactivity arcs] in user-to-repository graph is an approximation to minimizing the number of repositories shared between several partitions. Simulation runtime with different partitioning algorithms. In order to test results with fewer nodes, simplified agents have been used that can fit in 16 GB of RAM on a single machine. In more faithful experiments, a cluster of 18 nodes was used…Random partitioning produces almost the same number of edge cuts regardless of the number of partitions, whereas for METIS k-way graph par­titioning, the number of edge cuts levels off after 10 partitions).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the plurality of interactivity arcs in order to identify an , where the number of interactivity arcs between, is less than a predetermined threshold number of interactivity arcs, as taught by Blythe in the computer system of Overman, so in many domains, high-
          Overman and Blythe do not explicitly disclose where the program data further causes the system to automatically analyze, at least one subset of the set of agents, the agents that are members of the at least one subset and the agents outside of the at least one subset, is less than a predetermined threshold.
          Hinton however discloses where the program data further causes the system to automatically analyze, at least one subset of the set of agents, the agents that are members of the at least one subset and the agents outside of the at least one subset. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code, and under control of that execution to make decisions [automatically analyzes] regarding the allocation [in order to allocate an at least one subset of the] of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents [set of agents] may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to [the at least one determined subsets] represent respective portions of content 107).
is less than a predetermined threshold (Hinton, par0098 teaches A relation will not be established with an agent if the value of the requested parameter for that agent is below the minimum value [predetermined threshold]. Thus, a relation may exists between dissatisfied agents, but an agent's dissatisfaction is a strong reason for reconsidering the established relation and such agents are considered next in the sequence after all free agents have been checked for a suitable match).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where the program data further causes the system to automatically analyze, at least one subset of the set of agents, the agents that are members of the at least one subset and the agents outside of the at least one subset, is less than a predetermined threshold, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the 
 
As per claim 6.  Overman and Blythe disclose the computer system according to claim 1. 
          Overman does not explicitly discloses an at least one clique of agents represented in the interactivity data structure.
          Blythe however discloses an at least one clique of agents represented in the interactivity data structure. (Blythe, pg9 par01 teaches in FARM we utilized a k-way graph partitioning algorithms implemented in METIS [8,9]. METIS uses multilevel partitioning algorithms that reduce the size of the graph by collapsing vertices and edges, partition the smaller graph, and then uncoarsen it to construct a partition for the original graph. METIS utilizes novel algorithms developed by Karypis and Kumar [8, 9]. These algorithms allow parallel work on large graphs as well as multi-constraint partitioning).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of an at least one clique of agents represented in the interactivity data structure, as taught by Blythe in the computer system of Overman, so in many domains, high-resolution agent-based simulations are usually run for efficiency on high-performance computers or clusters, see Blythe pg1 par01.
          Overman and Blythe do not disclose where the program data further causes the system to determine.
. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code, and under control of that execution to make decisions regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to [at least one clique of nodes in the topology] represent respective portions of content 107. Once running, the agents then interact with one another to negotiate matches between their various parameters. Each agent is configured to exchange messages with other agents and comprises a decision-making engine for performing a decision-making process based on information from the messages of other agents and from a modeled network environment).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where the program data further causes the system to determine, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources, see Hinton par0002.

As per claim 7.  Overman, Blythe and Hinton disclose the computer system according to claim 6. 
          Overman does not explicitly discloses the at least one clique of agents by selecting a data representation of an agent comprising the simulation and recursively analyzing, a corresponding interactivity arc comprising the interactivity data structure.
          Blythe however discloses the at least one clique of agents by selecting a data representation of an agent comprising the simulation and recursively analyzing, a corresponding interactivity arc comprising the interactivity data structure. (Blythe, pg8 par02-03, pg9 par01 teaches runtime decreases with the number of available computation nodes. How­ever, due to cross-process communication overhead, the runtime of trials with several compute nodes is always significantly higher (10-20 times) than the run­time of a trial running one just one node. In general, it is not always feasible to fit the whole simulation model and all its agents in one compute node. In FARM we utilized a k-way graph partitioning algorithms implemented in METIS [8,9]. METIS uses multilevel partitioning algorithms that reduce the size of the graph by collapsing vertices and edges, partition the smaller graph, and then uncoarsen it to construct a partition for the original graph. METIS utilizes novel algorithms developed by Karypis and Kumar [8, 9]. These algorithms allow parallel work on large graphs as well as multi-constraint partitioning).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the at least one clique of agents by selecting a data representation of an agent comprising the simulation and recursively analyzing, a corresponding interactivity arc comprising the interactivity data structure, as taught by Blythe in the computer system of Overman, so in many domains, high-resolution agent-based simulations are usually run for efficiency on high-performance computers or clusters, see Blythe pg1 par01.
          Overman and Blythe do not disclose where the program data further causes the system to determine, an at least one representation of an agent that is determined to be connected to the selected agent by.
          Hinton however discloses where the program data further causes the system to determine, an at least one representation of an agent that is determined to be connected to the selected agent by. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code [is further adapted by logic to determine], and under control of that execution to make decisions regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating [recursively analyzing] the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where the program data further causes the system to determine, an at least one representation of an agent that is determined to be connected to the selected agent by, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources , see Hinton par0002

As per claim 8.  Overman, Blythe and Hinton disclose the computer system according to claim 6. 
          Overman does not explicitly discloses at least one clique of agents by running a convolution on an interactivity matrix representing a topology of the interactivity arcs represented by the interactivity data structure.
(Blythe, pg8 par02-03, pg9 par01 teaches runtime decreases with the number of available computation nodes. How­ever, due to cross-process communication overhead, the runtime of trials with several compute nodes is always significantly higher (10-20 times) than the run­time of a trial running one just one node. In general, it is not always feasible to fit the whole simulation model and all its agents in one compute node. In FARM we utilized a k-way graph partitioning algorithms implemented in METIS [8,9]. METIS uses multilevel partitioning algorithms that reduce the size of the graph by collapsing vertices and edges, partition the smaller graph, and then uncoarsen it to construct a partition for the original graph. METIS utilizes novel algorithms developed by Karypis and Kumar [8, 9]. These algorithms allow parallel work on large graphs as well as multi-constraint partitioning).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one clique of agents by running a convolution on an interactivity matrix representing a topology of the interactivity arcs represented by the interactivity data structure, as taught by Blythe in the computer system of Overman, so in many domains, high-resolution agent-based simulations are usually run for efficiency on high-performance computers or clusters, see Blythe pg1 par01.
          Overman and Blythe do not explicitly disclose where the program data further causes the system to determine the, with a predetermined kernel.
 (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code and under control of that execution to make decisions regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation [by running a convolution on]. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements [with a predetermined kernel]. Particularly, a first set of agents may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to represent respective portions of content 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where the program data further causes the system to determine the, with a predetermined kernel, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources , see Hinton par0002.

As per claim 11.  Overman and Blythe disclose the computer system according to claim 1. 
          Overman further discloses between the at least one servers (Overman, par0382 teaches also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman and Blythe do not disclose where the program data further causes the system to determine the allocation by using data representing data communication volume, said data detected during the operation of the simulation and to dynamically reassign the agent allocation during the simulation in dependence on the detected data.
          Hinton however discloses where the program data further causes the system to determine the allocation by using data representing data communication volume, said data detected during the operation of the simulation and to dynamically reassign the  (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code [is further adapted by logic to], and under control of that execution to make decisions regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically [determine the allocation using workload or communication overhead] proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions [workload or communication overhead], particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting [detected during the operation of the simulation] that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization [and to dynamically reassign the allocation during the simulation in dependence on the detected] at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to represent respective portions of content 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where the program data further causes the system to determine the allocation by using data representing data communication volume, said data detected during the operation of the simulation and to dynamically reassign the agent allocation during the simulation in dependence on the detected data, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources, see Hinton par0002.


As per claim 13.  Overman and Blythe disclose the method according to claim 12.
          Overman further discloses further comprising: to a first server, to a second server, across the servers comprising the computer system. (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster [many servers], e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman does not explicitly discloses where the number of interactivity arcs between the first and second determined subsets of agents is the lowest possible based on the possible allocations of the plurality of agents.
          Blythe however discloses where the number of interactivity arcs between the first and second determined subsets of agents is the lowest possible based on the possible allocations of the plurality of agents (Blythe, Fig3, pg8 par02-03 teaches METIS user-to-repository graph partitioning algorithm allowed 3% load imbalance and was configured to minimize[the number of interactivity arcs between the first and second determined subsets of agents is the lowest possible based on the possible allocations of the plurality of agents] the number of edge cuts [interactivity arcs]. It is important to note that minimizing edge cuts in user-to-repository graph is an approximation to minimizing  the number of repositories shared between several partitions. Simulation runtime with different partitioning algorithms. In order to test results with fewer nodes, simplified agents have been used that can fit in 16 GB of RAM on a single machine. In more faithful experiments, a cluster of 18 nodes was used).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of 
          Overman and Blythe do not explicitly disclose automatically determining a first and a second subset of the set of agents, allocating the first subset and the second subset of the set of agents,.
          Hinton however discloses automatically determining a first and a second subset of the set of agents, allocating the first subset and the second subset of the set of agents, (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code, and under control of that execution to make decisions [automatically analyzes] regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes [interactivity data structure]. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements [in order to determine a subset of the plurality of agents]. Particularly, a first set of agents may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to represent respective portions of content 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of automatically determining a first and a second subset of the set of agents, allocating the first subset and the second subset of the set of agents, as taught by Hinton in the method of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources , see Hinton par0002

As per claim 14.  Overman and Blythe disclose the method according to claim 12. 
          Overman further discloses further comprising: at least one server comprising the computer system. (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman does not explicitly discloses where the number of interactivity arcs between the at least one determined subsets, number of interactivity arcs.
          Blythe however discloses where the number of interactivity arcs between the at least one determined subsets, number of interactivity arcs. (Blythe, Fig3, pg8 par02-03, pg9 par04 teaches METIS user-to-repository graph partitioning algorithm allowed 3% load imbalance and was configured to minimize the number of edge cuts. It is important to note that minimizing edge cuts[interactivity arcs] in user-to-repository graph is an approximation to minimizing the number of repositories shared between several partitions. Simulation runtime with different partitioning algorithms. In order to test results with fewer nodes, simplified agents have been used that can fit in 16 GB of RAM on a single machine. In more faithful experiments, a cluster of 18 nodes was used…Random partitioning produces almost the same number of edge cuts regardless of the number of partitions, whereas for METIS k-way graph par­titioning, the number of edge cuts levels off after 10 partitions).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where the number of interactivity arcs between the at least one determined subsets, number of interactivity arcs, as taught by Blythe in the method of Overman, so in many domains, high-resolution agent-based simulations are usually run for efficiency on high-performance computers or clusters, see Blythe pg1 par01.
          Overman and Blythe do not explicitly disclose automatically the interactivity data structure in order to allocate an at least one subset of the set of agents to a corresponding, is less than a predetermined threshold.
          Hinton however discloses automatically the interactivity data structure in order to allocate an at least one subset of the set of agents to a corresponding. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code, and under control of that execution to make decisions [automatically analyzes] regarding the allocation [in order to allocate an at least one subset of the] of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents [set of agents] may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to [the at least one determined subsets] represent respective portions of content 107).
is less than a predetermined threshold (Hinton, par0098 teaches A relation will not be established with an agent if the value of the requested parameter for that agent is below the minimum value [predetermined threshold]. Thus, a relation may exists between dissatisfied agents, but an agent's dissatisfaction is a strong reason for reconsidering the established relation and such agents are considered next in the sequence after all free agents have been checked for a suitable match).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of automatically the interactivity data structure in order to allocate an at least one subset of 

As per claim 24.  Overman and Blythe disclose the method according to claim 12.
          Overman further discloses at least one server, on the computer system, processes across the servers (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 [a data network for operating] may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman does not explicitly discloses the number of data communication connections between, detected during the simulation; determining a second allocation of the agent processes to, by using the detected data.
(Blythe, Fig3, pg8 par02-03, pg9 par04 teaches METIS user-to-repository graph partitioning algorithm allowed 3% load imbalance and was configured to minimize the number of edge cuts. It is important to note that minimizing edge cuts[interactivity arcs] in user-to-repository graph is an approximation to minimizing the number of repositories shared between several partitions. Simulation runtime with different partitioning algorithms. In order to test results with fewer nodes, simplified agents have been used that can fit in 16 GB of RAM on a single machine. In more faithful experiments, a cluster of 18 nodes was used…Random partitioning produces almost the same number of edge cuts regardless of the number of partitions, whereas for METIS k-way graph par­titioning, the number of edge cuts levels off after 10 partitions).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the number of data communication connections between, detected during the simulation; determining a second allocation of the agent processes to, by using the detected data, as taught by Blythe in the computer system of Overman, so in many domains, high-resolution agent-based simulations are usually run for efficiency on high-performance computers or clusters, see Blythe pg1 par01.
          Overman and Blythe do not explicitly disclose further comprising: running the simulation, using a first allocation of the agent; detecting data representing either data communication volume or.
. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code, and under control of that execution to make decisions regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to represent respective portions of content 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: running the simulation, using a first allocation of the agent; detecting data representing either data communication volume or, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources , see Hinton par0002


Claims 4 - 5, 9 - 10, 15, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Overman in view of Blythe in view of Hinton, and further in view of Lee et al. (US20200012734A1) hereinafter Lee.
 
As per claim 4.  Overman and Blythe disclose the computer system according to claim 1. 
          Overman further discloses the at least one server comprising the computer system (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 [a data network for operating] may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman does not explicitly discloses the plurality of interactivity arcs, a number of interactivity arcs that are an at least one external arcs.
          Blythe however discloses the plurality of interactivity arcs, a number of interactivity arcs that are an at least one external arcs. (Blythe, Fig3, pg8 par02-03, pg9 par04 teaches METIS user-to-repository graph partitioning algorithm allowed 3% load imbalance and was configured to minimize the number of edge cuts. It is important to note that minimizing edge cuts[interactivity arcs] in user-to-repository graph is an approximation to minimizing the number of repositories shared between several partitions. Simulation runtime with different partitioning algorithms. In order to test results with fewer nodes, simplified agents have been used that can fit in 16 GB of RAM on a single machine. In more faithful experiments, a cluster of 18 nodes was used…Random partitioning produces almost the same number of edge cuts regardless of the number of partitions, whereas for METIS k-way graph par­titioning, the number of edge cuts levels off after 10 partitions).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of 
          Overman and Blythe do not explicitly disclose where the program data further causes the system to automatically analyze, to determine an allocation of the plurality of agents to at least one subset of agents, of the at least one subset.
          Hinton however discloses where the program data further causes the system to automatically analyze, to determine an allocation of the plurality of agents to at least one subset of agents, of the at least one subset. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code [is further adapted by logic to], and under control of that execution to make decisions [automatically analyzes] regarding the allocation [in order to allocate an at least one subset of the] of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents [set of agents] may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to [the at least one determined subsets] represent respective portions of content 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where the program data further causes the system to automatically analyze, to determine an allocation of the plurality of agents to at least one subset of agents, of the at least one subset, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources , see Hinton par0002.
           Overman, Blythe and Hinton do not explicitly disclose using a scoring calculation that utilizes an expected data communication workload for, said scoring system taking as input.
Lee, par0193 teaches the weighting can be used to allow more direct correspondence between metrics, which can provide a more accurate score calculation [scoring calculation].  Or, the weighting can be used to reflect that some metrics can have a more measureable or important effect on performance than other metrics.  In some cases, the effect of a metric may be related to a particular database system [at least one computer], such as particular software or settings of the database system, hardware used in the databases system, network considerations, expected workloads [expected workload]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of using a scoring calculation that utilizes an expected data communication workload for, said scoring system taking as input, as taught by Lee in the computer system of Overman, Blythe and Hinton, so database systems increasingly hold large amount of data that is distributed across multiple computing devices, or nodes, see Lee par0002.

As per claim 5.  Overman and Blythe disclose the computer system according to claim 1. 
          Overman further discloses at least one server comprising the computer system, (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 [a data network for operating] may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman does not explicitly discloses the plurality of interactivity arcs, the number of external arcs.
          Blythe however discloses the plurality of interactivity arcs, the number of external arcs. (Blythe, Fig3, pg8 par02-03, pg9 par04 teaches METIS user-to-repository graph partitioning algorithm allowed 3% load imbalance and was configured to minimize the number of edge cuts. It is important to note that minimizing edge cuts[interactivity arcs] in user-to-repository graph is an approximation to minimizing the number of repositories shared between several partitions. Simulation runtime with different partitioning algorithms. In order to test results with fewer nodes, simplified agents have been used that can fit in 16 GB of RAM on a single machine. In more faithful experiments, a cluster of 18 nodes was used…Random partitioning produces almost the same number of edge cuts regardless of the number of partitions, whereas for METIS k-way graph par­titioning, the number of edge cuts levels off after 10 partitions).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the 
          Overman and Blythe do not explicitly disclose where the program data further causes the system to automatically analyze, to determine an allocation of the plurality of agents to an at least one subset of agents, for the at least one subsets.
          Hinton however discloses where the program data further causes the system to automatically analyze, to determine an allocation of the plurality of agents to an at least one subset of agents, for the at least one subsets. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code [is further adapted by logic to], and under control of that execution to make decisions [automatically analyzes] regarding the allocation [in order to allocate an at least one subset of the] of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents [set of agents] may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to [the at least one determined subsets] represent respective portions of content 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where the program data further causes the system to automatically analyze, to determine an allocation of the plurality of agents to an at least one subset of agents, for the at least one subsets, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources , see Hinton par0002
           Overman, Blythe and Hinton do not explicitly disclose using a scoring calculation that utilizes an expected communication overhead for, said scoring calculation using.
          Lee however discloses using a scoring calculation that utilizes an expected communication overhead for, said scoring calculation using. (Lee, par0193 teaches the weighting can be used to allow more direct correspondence between metrics, which can provide a more accurate score calculation [scoring calculation].  Or, the weighting can be used to reflect that some metrics can have a more measureable or important effect on performance than other metrics. In some cases, the effect of a metric may be related to a particular database system, such as particular software or settings of the database system, hardware used in the databases system [at least one computer determined], network considerations [that utilizes an expected communication], expected workloads and use cases, a number of nodes, a number of tables, a degree of partitioning, a degree of replication, and similar considerations. For example, a particular database system may be more affected by an increased number of two-phase commit operations, such as based on the two-phase commit protocol used [overhead], than other databases systems).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of using a scoring calculation that utilizes an expected communication overhead for, said scoring calculation using, as taught by Lee in the computer system of Overman, Blythe and Hinton, so database systems increasingly hold large amount of data that is distributed across multiple computing devices, or nodes, see Lee par0002.

As per claim 9.  Overman and Blythe disclose the computer system according to claim 1. 
          Overman further discloses to the at least one servers (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman and Blythe do not disclose where the program data further causes the system to determine an allocation of the agents, by determining at least one possible allocation.
          Hinton however discloses where the program data further causes the system to determine an allocation of the agents, by determining at least one possible allocation. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's [at least one computers] memory, and its respective processor is arranged to fetch and execute the optimizer code, and under control of that execution to make decisions regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating [determining at least one possible allocation] the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to represent respective portions of content 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of where the program data further causes the system to determine an allocation of the agents, by determining at least one possible allocation, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources , see Hinton par0002

          Lee however discloses scoring each of the at least one possible allocations and selecting an allocation from the at least one possible allocations with the best corresponding score (Lee, par0191-0193 teaches other metrics can be used in a scoring function, including in addition to, or in place of, the metrics discussed above. For example, the distribution, such as the standard deviation, of memory use can be included in the scoring function. The distribution of various single-node operations can be included in a scoring function [scoring each of], such as including one or more of a number of client requests, network IO requests, persistence operations, single-node commit operations [at least one possible allocations], and single-node queries. The weighting can be used to allow more direct correspondence between metrics, which can provide a more accurate score calculation [scoring calculation].  Or, the weighting can be used to reflect that some metrics can have a more measureable or important effect on performance than other metrics.  In some cases, the effect of a metric may be related to a particular database system [at least one computer], such as particular software or settings of the database system, hardware used in the databases system, network considerations, expected workloads).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of scoring each of the at least one possible allocations and selecting an allocation from the at least one possible allocations with the best corresponding score, as taught by Lee in 

As per claim 10.  Overman, Blythe, Hinton and Lee disclose the computer system according to claim 9. 
          Overman further discloses the at least one servers (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman and Blythe do not disclose where the program data further causes the system to determine, detected during prior runs of the simulation.
          Hinton however discloses where the program data further causes the system to determine, detected during prior runs of the simulation. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code, and under control of that execution to make decisions regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization [detected during prior runs of the simulation upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization [detected during prior runs of the simulation] at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to represent respective portions of content 107).

           Overman, Blythe and Hinton do not explicitly disclose the score using data representing data communication volume between.
          Lee however discloses the score using data representing data communication volume between. (Lee, par0193 teaches the weighting can be used to allow more direct correspondence between metrics, which can provide a more accurate score calculation [the score using data representing]. The weighting can be used to reflect that some metrics can have a more measureable or important effect on performance than other metrics.  In some cases, the effect of a metric may be related to a particular database system, such as particular software or settings of the database system, hardware used in the databases system, network considerations, workloads [data communication volume between]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the score using data representing data communication volume between, as taught by Lee in the computer system of Overman, Blythe and Hinton, so database systems increasingly 

As per claim 15.  Overman and Blythe disclose the method according to claim 12. 
          Overman further discloses at least one server  (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 [a data network for operating] may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman does not explicitly discloses the interactivity data structure to determine, using the number of external interactivity arcs for.
          Blythe however discloses the interactivity data structure to determine, using the number of external interactivity arcs for. (Blythe, Fig3, pg8 par02-03, pg9 par04 teaches METIS user-to-repository graph partitioning algorithm allowed 3% load imbalance and was configured to minimize the number of edge cuts. It is important to note that minimizing edge cuts[interactivity arcs] in user-to-repository graph is an approximation to minimizing the number of repositories shared between several partitions. Simulation runtime with different partitioning algorithms. In order to test results with fewer nodes, simplified agents have been used that can fit in 16 GB of RAM on a single machine. In more faithful experiments, a cluster of 18 nodes was used…Random partitioning produces almost the same number of edge cuts regardless of the number of partitions, whereas for METIS k-way graph par­titioning, the number of edge cuts levels off after 10 partitions).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the interactivity data structure to determine, using the number of external interactivity arcs for, as taught by Blythe in the method of Overman, so in many domains, high-resolution agent-based simulations are usually run for efficiency on high-performance computers or clusters, see Blythe pg1 par01.
          Overman and Blythe do not explicitly disclose further comprising: automatically analyzing, an allocation of the set of agents to at least one subset of agents, the at least one subset.
          Hinton however discloses further comprising: automatically analyzing, an allocation of the set of agents to at least one subset of agents, the at least one subset. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code [is further adapted by logic to], and under control of that execution to make decisions [automatically analyzes] regarding the allocation [in order to allocate an at least one subset of the] of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents [set of agents] may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to [the at least one determined subsets] represent respective portions of content 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: automatically analyzing, an allocation of the set of agents to at least 
           Overman, Blythe and Hinton do not explicitly disclose using a scoring calculation that utilizes an expected data communication volume for.
          Lee however discloses using a scoring calculation that utilizes an expected data communication volume for (Lee, par0193 teaches the weighting can be used to allow more direct correspondence between metrics, which can provide a more accurate score calculation [scoring calculation].  Or, the weighting can be used to reflect that some metrics can have a more measureable or important effect on performance than other metrics.  In some cases, the effect of a metric may be related to a particular database system [at least one computer], such as particular software or settings of the database system, hardware used in the databases system, network considerations, expected workloads [expected data communication volume]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of using a scoring calculation that utilizes an expected data communication volume for, as taught by Lee in the method of Overman, Blythe and Hinton, so database systems increasingly hold large amount of data that is distributed across multiple computing devices, or nodes, see Lee par0002.

As per claim 20.  Overman and Blythe disclose the method according to claim 12. 
(Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman and Blythe do not disclose further comprising: determining an allocation of the agents, by determining at least one possible allocation.
          Hinton however discloses further comprising: determining an allocation of the agents, by determining at least one possible allocation. (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's [at least one computers] memory, and its respective processor is arranged to fetch and execute the optimizer code, and under control of that execution to make decisions regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108 dynamically proposes suggestions for re-allocating [determining at least one possible allocation] the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents [an allocation of the agents to the] may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to represent respective portions of content 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: determining an allocation of the agents, by determining at least one possible allocation, as taught by Hinton in the method of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources , see Hinton par0002

          Lee however discloses scoring each of the at least one possible allocations and selecting an allocation from the at least one possible allocations with the best corresponding score (Lee, par0191-0193 teaches other metrics can be used in a scoring function, including in addition to, or in place of, the metrics discussed above. For example, the distribution, such as the standard deviation, of memory use can be included in the scoring function. The distribution of various single-node operations can be included in a scoring function [scoring each of], such as including one or more of a number of client requests, network IO requests, persistence operations, single-node commit operations [at least one possible allocations], and single-node queries. The weighting can be used to allow more direct correspondence between metrics, which can provide a more accurate score calculation [scoring calculation].  Or, the weighting can be used to reflect that some metrics can have a more measureable or important effect on performance than other metrics.  In some cases, the effect of a metric may be related to a particular database system [at least one computer], such as particular software or settings of the database system, hardware used in the databases system, network considerations, expected workloads).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of scoring each of the at least one possible allocations and selecting an allocation from the at least one possible allocations with the best corresponding score, as taught by Lee in 

As per claim 23.  Overman, Blythe, Hinton and Lee disclose the method according to claim 20. 
          Overman further discloses the at least one servers (Overman, par0382 teaches FIG. 28 illustrates in chart and block diagram for, as an example, a system and method 2800 for implementing a physical architecture, e.g., for a legacy application. A small area network (“SAN”) 2802 may include a plurality of networked computers 2806 [computer system], which may be part of a CCA Key component service 2810 and may be connected to a resource server farm 2804 and to a database 2808 which may serve the SAN server cluster, e.g., including operational logging, audit logging and data provenance. The service 2810 may be connected through a CCA service interface 2820 and through internal Internet protocol load balancing 2830, 2832 and a firewall 2840 to the Internet 2860. Also connected to the internet may be a legacy business application 2870 running on a server 2872 [at least one server] and interfacing with a user 2874 and connected to a business application data set database 2876).
          Overman and Blythe do not disclose further comprising: detecting data representing either data communication volume or the number of data communication connections between, detected during prior runs of the simulation.
          Hinton however discloses further comprising: detecting data representing either data communication volume or the number of data communication connections . (Hinton, Par0042-0045 teaches one of the servers 102 runs an optimizer 108 comprising executable program code. The optimizer code is stored in the server's memory, and its respective processor is arranged to fetch and execute the optimizer code, and under control of that execution to make decisions regarding the allocation of the viewable screen area resources 106 to different portions of content 107 and to indicate the allocation to the servers 102 storing the areas 106 and/or content 107 accordingly. In preferred embodiments, the optimizer 108] dynamically proposes suggestions for re-allocating the viewable screen area resources 106 under changing network conditions, particularly as the quantity of available resources and/or quantity of content changes. The optimizer 108 may be configured to be triggered to perform a re-optimization [detected during prior runs of the simulation upon detecting that the quantity of available resources and/or quantity of content has changed, or be configured to perform a re-optimization [detected during prior runs of the simulation] at certain intervals frequent enough to adapt to changes in the quantity of available resources and/or quantity of content changes. The optimizer 108 is preferably implemented by means of a multi-agent simulation. An agent is a program code module capable of communicating autonomously with other such agents. A system can be modeled by identifying key elements of the system and then providing specialized agents that have certain parameters representing those elements. Particularly, a first set of agents may be assigned representing resources and a second set of agents may be assigned representing demands for those resources. So applied to the example of FIG. 1 a, some agents may be assigned within the optimizer 108 to represent respective viewable screen areas 106 and other agents may be assigned to represent respective portions of content 107).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: detecting data representing either data communication volume or the number of data communication connections between, detected during prior runs of the simulation, as taught by Hinton in the computer system of Overman and Blythe, so the different system resources in a network need to be allocated amongst the needs of the different parties, so as to maximize the overall benefit of the available resources , see Hinton par0002.
           Overman, Blythe and Hinton do not explicitly disclose determining the score using the detected data.
          Lee however discloses determining the score using the detected data. (Lee, par0193 teaches the weighting can be used to allow more direct correspondence between metrics, which can provide a more accurate score calculation [the score using data representing]. The weighting can be used to reflect that some metrics can have a more measureable or important effect on performance than other metrics.  In some cases, the effect of a metric may be related to a particular database system, such as particular software or settings of the database system, hardware used in the databases system, network considerations, workloads [data communication volume between]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the score using the detected data, as taught by Lee in the computer system 



Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Greiner et al. (US10133575B2) – Related art in the area of a machine instruction is provided that includes an opcode field to provide an opcode, the opcode to identify a perform pseudorandom number operation, and a register field to be used to identify a register, the register to specify a location in memory of a first operand to be used.
• Inglett et al. (US20140223148A1) – Related art in the area of randomizing entropy on a parallel computing system using network arithmetic logic units (ALUs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 2442 


/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442